  Case 18-17597         Doc 34     Filed 12/04/18 Entered 12/04/18 13:41:38              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-17597
         TIMOTHY TRICKLE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/21/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-17597       Doc 34       Filed 12/04/18 Entered 12/04/18 13:41:38                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $1,170.50
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $1,170.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $1,140.07
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $30.43
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,170.50

Attorney fees paid and disclosed by debtor:                 $115.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ALLY FINANCIAL                  Unsecured           0.00           NA              NA            0.00       0.00
ARVEST CENTRAL MORTGAGE CO      Secured              NA     24,034.78             0.00           0.00       0.00
ARVEST CENTRAL MORTGAGE CO      Secured      314,792.00    296,492.17             0.00           0.00       0.00
CAINE & WEINER                  Unsecured         170.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured      3,217.00       3,262.19        3,262.19           0.00       0.00
CAPITAL ONE NA                  Unsecured      1,858.00            NA              NA            0.00       0.00
CHASE                           Unsecured      7,101.00            NA              NA            0.00       0.00
CHASE                           Unsecured      1,383.00            NA              NA            0.00       0.00
CITIBANK NA                     Unsecured      1,206.00            NA              NA            0.00       0.00
CREDIT CORP SOLUTIONS INC       Unsecured         740.00           NA              NA            0.00       0.00
CREDIT FIRST                    Unsecured      1,041.00       1,041.33        1,041.33           0.00       0.00
CREDIT MANAGEMENT               Unsecured         197.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT CO   Unsecured         292.00           NA              NA            0.00       0.00
DISCOVER BANK                   Unsecured      8,204.00       8,204.53        8,204.53           0.00       0.00
ENHANCED RECOVERY CO L          Unsecured         930.00           NA              NA            0.00       0.00
HARRIS & HARRIS                 Unsecured         790.00           NA              NA            0.00       0.00
HEART CARE CENTER OF ILLINOIS   Unsecured            NA         254.64          254.64           0.00       0.00
IC SYSTEMS                      Unsecured         359.00           NA              NA            0.00       0.00
IC SYSTEMS                      Unsecured         323.00           NA              NA            0.00       0.00
ICS Inc                         Unsecured         140.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         154.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         464.00           NA              NA            0.00       0.00
MIDLAND FUNDING                 Unsecured      2,181.00       2,180.62        2,180.62           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured      5,893.00         740.28          740.28           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured      3,153.00       3,153.13        3,153.13           0.00       0.00
T-MOBILE/T-MOBILE USA INC       Unsecured         112.00      1,189.97        1,189.97           0.00       0.00
VERIZON                         Unsecured         825.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-17597         Doc 34      Filed 12/04/18 Entered 12/04/18 13:41:38                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,026.69                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,170.50
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $1,170.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
